Citation Nr: 1502052	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  11-21 119A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for multiple sclerosis.

3.  Entitlement to service connection for trans cerebral ischemia.

4.  Entitlement to aid and attendance benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.

ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to March 1964.  The Veteran passed away in October 2011, and the appellant is his surviving spouse.  The appellant filed a VA Form 21-534 within one year of the Veteran's date of death and has been substituted as the claimant for the purpose of processing the Veteran's claims to completion.  See Section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389 (VBIA2008), codified at 38 U.S.C.A. § 5121A.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran's claims file was transferred to the VA RO in Louisville, Kentucky.

The issues of entitlement to service connection for multiple sclerosis, entitlement to service connection for trans cerebral ischemia, and entitlement to aid and attendance benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2003 rating decision denied the Veteran's claim to establish service connection for multiple sclerosis; the Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period. 
2.  Evidence received since the final June 2003 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim to establish service connection for multiple sclerosis.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision is final with respect to the Veteran's claim to establish service connection for multiple sclerosis.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received by VA to reopen the claim of entitlement to service connection for multiple sclerosis is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition of the action here, which is not prejudicial to the appellant, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002 & Supp. 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002 & Supp. 2014).  See 38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veterans Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id. 

In February 2003, the Veteran filed a claim to establish service connection for multiple sclerosis.  The Veteran's claim was denied in a June 2003 rating decision on the basis that the service records did not show multiple sclerosis during service and that the evidence did not demonstrate that multiple sclerosis occurred in or was caused by service.  Although the Veteran was notified of this rating decision and his appellate rights, he did not perfect an appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the June 2003 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In April 2010, the Veteran filed a petition to reopen his claim.  In a July 2010 rating decision, the RO denied reopening the Veteran's claim for entitlement to service connection for multiple sclerosis.

Although the RO did not reopen the previously denied claim, the Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

Evidence received since the June 2003 rating decision includes additional private treatment records, lay statements submitted by the Veteran, a VA examination discussing the etiology of the Veteran's multiple sclerosis, and records from the Social Security Administration.  All of this evidence is new, as it was not of record at the time of the June 2003 rating decision.  Furthermore, the evidence is material because it addresses potential in-service symptoms or early manifestations of multiple sclerosis as well as the relationship between the Veteran's multiple sclerosis and his and active duty service.  In that regard, in his September 2010 notice of disagreement, the Veteran suggested that his documented high fever which resulted in his hospitalization is causally related to his multiple sclerosis.  Additionally, the July 2011 VA examiner provided an opinion regarding the relationship between the Veteran's multiple sclerosis and his in-service exposure to contaminated drinking water at Camp Lejeune.  As this evidence goes to the previously unestablished elements for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for multiple sclerosis is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for multiple sclerosis is reopened, and to that extent only, the appeal is granted.


REMAND

After a thorough review of the evidence of record, the Board concludes that the issues on appeal must be remanded.  In July 2011, a VA opinion discussing the etiology of the Veteran's multiple sclerosis and trans cerebral ischemia was obtained.  After reviewing the evidence of record, the examiner opined that the Veteran's multiple sclerosis and trans cerebral ischemia were not caused by or a result of his exposure to contaminated drinking water at Camp Lejeune during military service.  However, review of the record reflects that, in his September 2010 notice of disagreement, the Veteran raised a different theory of entitlement.  He noted his belief that his exposure to contaminated drinking water resulted in his 1963 in-service hospitalization with an extremely high fever, and thereafter, his neurological disorder.  

The July 2011 VA examiner did not discuss whether the Veteran's in-service symptoms of extremely high fever were an early manifestation of multiple sclerosis or trans cerebral ischemia; nor did the examiner otherwise consider whether the Veteran's multiple sclerosis or trans cerebral ischemia were otherwise directly related to his active duty service.  Accordingly, as the July 2011 VA examiner did not consider the etiology of the Veteran's multiple sclerosis or trans cerebral ischemia with regard to all propounded theories of entitlement, the Board finds the July 2011 opinion to be inadequate.  Therefore, a new VA opinion should be obtained.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, the Board observes that the claim for entitlement to aid and attendance benefits is inextricably intertwined with the claims for service connection.  For this reason, the claim of entitlement to special monthly pension must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA neurological opinion to determine the etiology of the Veteran's multiple sclerosis and trans cerebral ischemia.  The claims file is to be furnished to the examiner for review in its entirety.  Following such a review, the examiner must provide the following opinions:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's multiple sclerosis or trans cerebral ischemia began in service, were caused by service, or are otherwise related to service, to include whether they are related to contaminated drinking water at Camp Lejeune?  When offering this opinion as to each of the disabilities, the examiner should also address whether there is any relationship between the extremely high fever suffered by the Veteran during service and his multiple sclerosis or trans cerebral ischemia.

A complete rationale must be provided for all opinions offered.

2.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the appellant and her representative should be provided with a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


